Exhibit 10.5

ImmunoCellular Therapeutics, Ltd.

Stock Option Grant Notice

(2006 Equity Incentive Plan)

ImmunoCellular Therapeutics, Ltd. (the “Company”), pursuant to its 2006 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below.  This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.  Capitalized terms
not explicitly defined herein but defined in the Plan or the Option Agreement
will have the same definitions as in the Plan or the Option Agreement. If there
is any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.

   

 

Optionholder:

   

   

Date of Grant:

   

   

Vesting Commencement Date:

   

   

Number of Shares Subject to Option:

   

   

Exercise Price (Per Share):

   

   

Total Exercise Price:

   

   

Expiration Date:

   

   

   

 

Type of Grant:

¨

Incentive Stock Option1

¨

Nonstatutory Stock Option

Exercise Schedule:

¨

Same as Vesting Schedule  

¨

Early Exercise Permitted

Vesting Schedule:

   

   

   

   

   

   

   

Payment:

By one or a combination of the following items (described in the Option
Agreement):

   

   

   

¨

By cash, check, bank draft, money order or wire transfer payable to the Company

   

¨

A “cashless exercise” pursuant to a Regulation T Program

   

¨

By delivery of already-owned shares

   

¨

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

Term:

Optionholder may not exercise this option before the Date of Grant or after the
expiration of this option’s term.  The term of this option expires, subject to
the provisions of Sections 6.1.10, 6.2.2 and 6.3.5 of the Plan, upon the
earliest of the following:

 

   

(a)immediately upon the termination of Optionholder’s employment for Cause (as
defined below);

   

   

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.





--------------------------------------------------------------------------------

   

 

(b)______ after Optionholder’s employment with the Company or any of its
Affiliates terminates for any reason except for Cause; provided, however, that
if during any part of such ______  period this option is not exercisable solely
because of the condition set forth in Section 6 of the Option Agreement relating
to “Securities Law Compliance,” this option will not expire until the earlier of
the Expiration Date or until it has been exercisable for an aggregate period of
______  after Optionholder’s employment terminates; provided further, if during
any part of such ______  period, the sale of any Common Stock received upon
exercise of this option would violate the Company’s insider trading policy, then
this option will not expire until the earlier of the Expiration Date or until it
has been exercisable for an aggregate period of ______  after Optionholder’s
employment terminates during which the sale of the Common Stock received upon
exercise of this option would not be in violation of the Company’s insider
trading policy;

   

   

   

(c)the Expiration Date indicated in this Grant Notice; or

   

   

   

(d)the day before the tenth (10th) anniversary of the Date of Grant.

“Cause” will have the meaning ascribed to such term in any written agreement
between Optionholder and the Company defining such term and, in the absence of
such agreement, such term shall mean termination of Optionholder’s employment
with the Company or any of its Affiliates due to Optionholder’s willful breach
or habitual neglect or continued incapacity to perform Optionholder’s required
duties, or commission of acts of dishonesty, fraud, misrepresentation or other
acts of moral turpitude as would prevent the effective performance of
Optionholder’s duties.

If this option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of Optionholder’s option exercise, Optionholder
must be an employee of the Company or an Affiliate, except in the event of
Optionholder’s death or permanent and total disability, as defined in
Section 22(e)(3) of the Code.  The Company has provided for extended
exercisability of this option under certain circumstances for Optionholder’s
benefit but cannot guarantee that this option will necessarily be treated as an
Incentive Stock Option if Optionholder continues to provide services to the
Company or an Affiliate as a consultant or director after Optionholder’s
employment terminates or if Optionholder otherwise exercises this option more
than three (3) months after the date Optionholder’s employment with the Company
or an Affiliate terminates.

Additional Terms/Acknowledgements:  

Optionholder acknowledges receipt of, and understands and agrees to, this Stock
Option Grant Notice, the Option Agreement and the Plan.  Optionholder
acknowledges and agrees that this Stock Option Grant Notice and the Option
Agreement may not be modified, amended or revised except as provided in the
Plan.  Optionholder further acknowledges that as of the Date of Grant, this
Stock Option Grant Notice, the Option Agreement, and the Plan set forth the
entire understanding between Optionholder and the Company regarding this option
award and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder, (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law and
(iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

   

 

ImmunoCellular Therapeutics, Ltd

   

Optionholder:

By:

   

   

   

   

Signature

   

Signature

Title:

   

   

Date:

   

Date:

   

   

   

   

Attachments:  Option Agreement, 2006 Equity Incentive Plan and Notice of
Exercise

   







--------------------------------------------------------------------------------

Attachment I

   

Option Agreement

   







--------------------------------------------------------------------------------

Attachment II

   

2006 Equity Incentive Plan

   







--------------------------------------------------------------------------------

Attachment III

   

Notice of Exercise

   

   



--------------------------------------------------------------------------------